Citation Nr: 0820818	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected post-operative right knee 
injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a sleep disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for a disorder 
manifested by chronic itching, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from January 1987 to January 
1990 and from January 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Jackson, Mississippi, which denied the above 
claims.

The Board notes that in June 2006, the veteran had requested 
that he be scheduled for a personal hearing before a Veterans 
Law Judge at the RO; however, in March 2008, he withdrew his 
request.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-operative right knee injury is 
manifested by slight, but not moderate, instability and 
evidence of arthritis with less than compensable limitation 
motion.

2.  The veteran did not have service in the Southwest Asia 
theater of operations during the Persian Gulf War as defined 
by 38 C.F.R. § 3.317(d)(2).

3.  A sleep disorder has not been shown to have been incurred 
in or aggravated by service.

4.  A disorder manifested by chronic itching has not been 
shown to have been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 10 percent for post-operative right knee injury 
are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2007). 

2.  The criteria for the assignment of a separate 10 percent 
rating for degenerative joint disease of the right knee are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003 (2007); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

3.  The criteria for the establishment of service connection 
for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

4.  The criteria for the establishment of service connection 
for a disorder manifested by chronic itching have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2004, January 2005, September 2005, 
January 2006, and March 2006, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the 
appeal was readjudicated by way of the October 2007 
Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in notice letters cited above.  Specifically, the March 2006 
notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issue was thereafter readjudicated by way of the 
October 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  With regard to the service connection claims, 
they are being denied on the basis that no competent medical 
evidence has been submitted which links any such current 
disorder to his active service.  In this circumstance, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current sleep disorder or a current 
disorder manifested by itching that is related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

The veteran's post-operative right knee injury is currently 
rated pursuant to the criteria set forth in Diagnostic Code 
5257.  Under this diagnostic code provision, a 10 percent 
disability rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent disability rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  
The maximum 30 percent disability rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 
(2007).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability, but only if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98.

Diagnostic Code 5003 provides for degenerative arthritis and 
mandates that the disability be rated upon the limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  If the disability is 
noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2007). 

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2007). 

A VA examination report dated in December 2004 shows that the 
veteran reported pain in the right knee most days with no 
swelling.  The pain was said to increase with activity.  
Physical examination of the right knee revealed healed scars 
on the midline of the lower knee and laterally with some 
evidence of arthroscopy having been done.  Range of motion 
was from zero to 120 degrees.  Passive motion extended from 
zero to 126 degrees.  There was no loss of extension, and 
full extension was accomplished to zero degrees.  The knee 
was stable medially, laterally, as were the collateral 
ligaments.  Anterior and posterior cruciate ligaments were 
normal.  There was some crepitance noted about the lower 
patella and the joint line.  X-rays were normal with some 
calcification of the patellar ligament shown. The diagnosis 
was status post reconstruction of the anterior cruciate 
ligament.  The examiner added that the veteran had some 
discomfort with prolonged daily use of the right knee.  There 
was no need for assistive device, and the veteran was able to 
do his current job with no difficulty.  There was no 
objective evidence of functional limitation after exercise.

A private medical record from C. McLemore, M.D., dated in 
February 2004 shows that a history of right knee surgery was 
noted.

A private radiology report from Rush Hospital dated in March 
2007 shows that X-rays of the right knee revealed status post 
operative changes and minimal degenerative changes of the 
right knee.

VA outpatient treatment records dated in May 2007 show that 
the veteran reported right knee pain.  He added that he did 
not feel that he needed to take medication.  An impression of 
right knee degenerative joint disease was provided.

The competent medical evidence of record has shown that on 
examination in December 2004 the veteran's right knee 
exhibited no instability.  To warrant a higher disability 
rating under Diagnostic Code 5257, the evidence would have to 
demonstrate that there is moderate or worse recurrent 
subluxation or lateral instability.  As there is no competent 
medical evidence of a moderate or greater subluxation or 
instability, a disability rating in excess of 10 percent 
under Diagnostic Code 5257 would not be warranted.

As the veteran is status post reconstruction of the anterior 
cruciate ligament, consideration has also been given to 
possibly rating the veteran pursuant to Diagnostic Code 5259 
which provides the rating criteria for the removal of the 
semilunar cartilage.  If symptomatic, the knee disability 
would be assigned a maximum 10 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5259.  Rating the veteran's 
right knee disability under this diagnostic code provision 
would not, however, provide him with a greater benefit than 
that already in effect.  In view of VA regulations requiring 
the avoidance of pyramiding under 38 C.F.R. § 4.14, the 
assignment of separate 10 percent ratings under Diagnostic 
Codes 5257 and 5259 is prohibited.  So to the extent that the 
veteran does not actually exhibit even slight instability or 
subluxation under Diagnostic Code 5257, he would be assigned 
a 10 percent rating under Diagnostic Code 5259 in any case. 

The Board has also examined all other diagnostic code 
provisions pertinent to the knee for the possible assignment 
of a greater disability rating.  However, there is no 
evidence of ankylosis of the right knee, thus, Diagnostic 
Code 5256 is not for application.  Nor is there evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking , pain, and effusion into the joint, as provided for 
under Diagnostic Code 5258.  There is also no current 
evidence of impairment of the tibia and fibula manifested by 
malunion or nonunion of either bone, therefore, Diagnostic 
Code 5262 is not for application.

The analysis proceeds to a determination as to whether the 
veteran is entitled to a separate disability rating for 
arthritis of the right knee with limitation of motion.  In 
March 2007 and May 2007, the veteran was diagnosed with 
degenerative joint disease of the right knee.  There is no 
evidence of limitation of flexion to 45 degrees or extension 
to 10 degrees, so as to warrant a 10 percent disability 
rating under Diagnostic Codes 5260 or 5261.  However, it has 
been noted that there was discomfort with prolonged daily use 
of the right knee.  Such findings in conjunction with the x-
ray evidence of right knee arthritis justify a separate 10 
percent disability rating under Diagnostic Code 5003.  Even 
with consideration of the factor of pain, limitation of 
motion to a greater degree is not shown; hence a separate 
rating in excess of 10 percent is not warranted.

Accordingly, the Board finds that the criteria for a separate 
10 percent disability rating for degenerative joint disease 
of the right knee are met.  The criteria for the assignment 
of a disability rating greater than 10 percent for post-
operative right knee injury are not met. 

Service connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

For veterans that have served in the Southwest Asia Theater 
of operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) shows that he served in 
support of Operation Noble Eagle/Enduring Freedom from 
January 2003 to May 2003.  The DD Form 214 does not show that 
the veteran qualified for the Southwest Asia Service Medal.  
In a Post Deployment Health Assessment dated in May 2003, the 
veteran indicated that he served in support of Operation 
Iraqi Freedom in Jordan.  In light of the foregoing, the 
veteran is not deemed to have served in the Southwest Asia 
theater of operations during the Persian Gulf War as defined 
by 38 C.F.R. § 3.317(d)(2).  Jordan is not one of the nations 
enumerated in 38 C.F.R. § 3.317(d)(2), nor has it been shown 
or asserted that the veteran served in the airspace above 
such locations.  As such, consideration of the veteran's 
service connection claims must be limited to direct service 
connection for a disability resulting from an injury 
sustained or disease incurred in the line of duty.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Sleep disorder and a disability manifested by itching

The veteran has asserted that he currently has a sleep 
disorder and a disability manifested by itching which are 
manifested as a result of his period of active service.  In a 
letter dated in June 2006, the veteran indicated that 72 days 
after separation from his second period of active service, he 
began experiencing insomnia and itching for which he had been 
taking medication.

The veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of any sleep 
disorder, problems with sleeping, itching, or any skin 
disorder during his periods of active service.  His October 
1989 separation report of medical examination shows that upon 
clinical evaluation, his skin and lymphatics were normal.  
The associated separation report of medical history shows 
that the veteran indicated that he had never had any skin 
diseases or frequent trouble sleeping.

Subsequent to service, private medical treatment records from 
G. Sanchez, M.D., dated from October 2003 to November 2003 
show that the veteran reported a two week history of itching 
all over his body with a rash on the back of the legs.  He 
was prescribed a hydrocortisone cream for the itching.  Dr. 
Sanchez indicated that the itching was of unknown etiology.

VA outpatient treatment records dated from March 2004 to 
August 2007 show that the veteran reported difficulty 
sleeping and chronic itching, to include boils.  He was 
prescribed medication for assistance.

As noted above, the veteran's service medical records are 
negative of any assessment of a sleep disorder.  The 
separation report of medical examination, and associated 
report of medical history, are highly probative as to the 
veteran's condition at the time of his release from active 
duty, as they are generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The weight of the service medical records for 
both periods of active service, along with the October 1989 
separation examination report, is greater than subsequent 
outpatient treatment records which may be based on a history 
as provided by the veteran.

The Board does not question the veteran's sincerity in his 
belief that he incurred a sleep disorder and a disorder 
manifested by itching as a result of his service.  While he 
is certainly competent to relate what he had done in service 
and after service, and to describe the extent of his current 
symptomatology, there is no evidence that he possess the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

While there is certainly competent medical evidence of a 
current sleep disorder and a disorder manifested by itching, 
there is no evidence of record of in-service incurrence or 
aggravation, nor of a medical nexus between service and the 
currently reported symptoms.  See Hickson, 12 Vet. App. at 
253.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a sleep disorder and a disorder manifested by 
itching.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims.  See 
Gilbert, 1 Vet. App. at 53.

ORDER

A disability rating greater than 10 percent for service-
connected post-operative right knee injury is denied.

A separate 10 percent disability rating degenerative joint 
disease of the right knee is granted, subject to the statutes 
and regulations governing the payment of monetary awards.

Service connection for a sleep disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for a disorder manifested by chronic 
itching, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for hypertension.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (2007).

With regard to the issue of service connection for 
hypertension, the veteran's enlistment report of medical 
examination dated in December 1986 shows that clinical 
evaluation of the heart and vascular system were normal.  
Blood pressure was read to be 150/82.  In the associated 
report of medical history, the veteran indicated that he had 
never had high or low blood pressure.  

Service medical records dated between December 1986 and 
August 1989 show intermittent blood pressure readings, 
however, there were no readings of record to suggest 
hypertension.  Hypertension means persistently high arterial 
blood pressure, and by some authorities the threshold for 
high blood pressure is a reading of 140/90. Dorland's 
Illustrated Medical Dictionary at 635 (26th ed. 1981).  For 
VA purposes, hypertension means that the diastolic pressure 
is predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The veteran's separation report of medical examination dated 
in October 1989 showed that clinical evaluation of the heart 
and vascular system were normal.  Blood pressure was read to 
be 124/92.  In the associated report of medical history, the 
veteran indicated that he had high or low blood pressure.  
The examiner elaborated that the veteran was borderline 
hypertensive.  Service medical records from the veteran's 
second period of active service show that it was noted that 
the veteran had hypertension.  

While the post-service medical records indicate that the 
veteran currently suffers from hypertension, he has not been 
afforded a VA examination by a cardiologist to determine 
whether he has current hypertension that is etiologically 
related to the elevated blood pressure reading which was 
documented on his October 1989 separation report of medical 
examination.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA cardiology examination.  The 
claims file and a separate copy of this 
Remand must be made available to and 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special studies must be 
conducted.  The examiner is asked to 
provide an opinion as to the nature, date 
of onset, and etiology of any currently 
diagnosed hypertension.  Specifically, 
the examiner should provide an opinion as 
to whether any hypertension found on 
examination is related to the veteran's 
periods of active service, to include the 
finding of elevated blood pressure on the 
October 1989 report of medical 
examination, and noted borderline high 
blood pressure in the associated report 
of medical history.  The examiner must 
provide a comprehensive report including 
a complete rationale for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusion.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If 
further action is required, such must be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC shall readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he  should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this REMAND are to obtain 
additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


